                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION


CHATTAHOOCHE SHOALS
INVESTMENT GROUP,LLC,

              Plaintiff,

        V.                                               CV 119-033


SAMUEL D. JACKSON AND ALL
OTHER OCCUPANTS,'

              Defendant.




                                        ORDER



        After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

REMANDS this case to the Magistrate Court of Richmond County, State of Georgia, Case

Number 916702, for lack ofsubject-matter jurisdiction, and CLOSES this civil action,

        so ORDERED this               day of April, 2019, at Augusta, Georgia.



                                           J. RAMyWETHALLYCHIEF JUDGE
                                           UNITpZ)STATES DISTRICT JUDGE
                                                'HERN DISTRICT OF GEORGIA



        'The Court DIRECTS the CLERK to update the docket in accordance with the caption
of this Order, which is consistent with the Notice, and Amended Notice, of Removal. (Doc. nos.
1,6.)
